            Case 2:19-cr-00010-RSM Document 39 Filed 03/08/19 Page 1 of 2



 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT FOR THE
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                      NO. CR19-010RSM
 9
                             Plaintiff,
                                                    CASE SCHEDULING ORDER
10
                      v.
11
12   HUAWEI DEVICE CO., LTD.,
     HUAWEI DEVICE USA, INC.,
13
14                           Defendants.
15
          The Court hereby ORDERS the parties to abide by the following case schedule:
16
     EVENT                                                         DATE ORDERED
17
     Government to provide discovery under Fed. R. Crim. P.        March 29, 2019
18   16(a)(1)(A)-(F) and Local CrR 16(a)(2), with continuing
     obligation as set forth in Rule 16(c)
19
20   Government to provide discovery under Rule 16(a)(1)(G)        May 31, 2019
21   (expert discovery)

22   Defendants to provide discovery under Rule 16(b)(1)(A)-(B)    May 31, 2019
23   and Local CrR 16(a)(3), with continuing obligation as set
     forth in Rule 16(c)
24
25   Deadline for government to file motions pursuant to the       May 31, 2019
     Classified Information Procedures Act (CIPA)
26
27   Defense to provide expert witness disclosures under Fed. R.   July 31, 2019
     Crim. P. 16(b)(1)(C)
28
     CASE SCHEDULING ORDER – 1                                          UNITED STATES ATTORNEY
                                                                         700 Stewart Street, Suite 5220
                                                                        Seattle, Washington 98101-1271
                                                                                 (206) 553-7970
              Case 2:19-cr-00010-RSM Document 39 Filed 03/08/19 Page 2 of 2



 1   Deadline to file pretrial motions                                 August 1, 2019
 2
     Deadline to file motions for depositions under Rule 15            September 27, 2019
 3
 4   Government’s notice of intent to admit evidence pursuant to       November 4, 2019
     Fed. R. Evid. 404(b)
 5
 6   Parties to file motions re: Rule 404(b) and initial motions       December 2, 2019
     in limine
 7
 8   Government’s production of Jencks Act and Rule 26.2               December 2, 2019
     statements and Giglio impeachment materials
 9
10   Defendants’ production of Rule 26.2 statements                    December 16, 2019

11   Government’s filing of witness list and exhibit lists (case-in-   January 13, 2020
12   chief)

13   Defendants’ filing of witness list and exhibit lists              January 20, 2020
14
     Deadline for completion of Rule 15 depositions (if any)           January 31, 2020
15
16   Deadline to file remaining motions in limine                      February 3, 2020
17   Proposed jury instructions, voir dire, and verdict form           February 17, 2020
18
     Trial                                                             March 2, 2020
19
20
21           IT IS SO ORDERED
22           DATED this 8th day of March, 2019.
23
24
25
26
                                               A
                                               RICARDO S. MARTINEZ
27                                             CHIEF UNITED STATES DISTRICT JUDGE

28
     CASE SCHEDULING ORDER – 2                                             UNITED STATES ATTORNEY
                                                                            700 Stewart Street, Suite 5220
                                                                           Seattle, Washington 98101-1271
                                                                                    (206) 553-7970
